NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 1 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

WAYNE WILLIAM WRIGHT,                            No.   19-55084

                Plaintiff-Appellant,             D.C. No.
                                                 2:15-cv-05805-R-PJW
 v.

CHARLES L. BECK; et al.,                         MEMORANDUM*

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                        Argued and Submitted April 1, 2020
                               Pasadena, California

Before: PAEZ, CALLAHAN, and VANDYKE, Circuit Judges.

      Wayne Wright appeals the district court’s grant of summary judgment in

favor of Defendants-Appellees on his Fourth Amendment claim brought under 42

U.S.C. § 1983.1 The district court concluded the individually named Defendants-

Appellees were entitled to qualified immunity. Reviewing de novo, Mendiola–


      *
              This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1
  In a separately filed opinion, we address Wright’s Fourteenth Amendment due
process claim. Because the facts and procedural history are outlined there, we
need not recount them here.
Martinez v. Arpaio, 836 F.3d 1239, 1247 (9th Cir. 2016), we affirm.

      Although our decision in Brewster v. Beck, 859 F.3d 1194, 1197 (9th Cir.

2017), may suggest that the government might violate the Fourth Amendment by

interfering with one’s property even after conducting a lawful seizure, we decided

Brewster three years after the allegedly unlawful conduct here. It thus fails to

show the law was clearly established at the time the Los Angeles Police

Department officers destroyed Wright’s firearms. Ashcroft v. al-Kidd, 563 U.S.

731, 741 (2011) (stating law must be clearly established “at the time of the

challenged conduct”).

      Our earlier cases also fail to show the law was “clearly established” because

they involve different facts. See, e.g., Jessop v. City of Fresno, 936 F.3d 937 (9th

Cir. 2019), pet. for cert. denied, 140 S. Ct. 2793 (May 18, 2020). For example,

both United States v. Jacobsen, 466 U.S. 109 (1984), and Lavan v. City of Los

Angeles, 693 F.3d 1022 (9th Cir. 2012), involved warrantless seizures, unlike here.

Jacobsen, 466 U.S. at 113, 120–21 & n.3 (1984); Lavan, 693 F.3d at 1032-33.

      We thus cannot conclude that the law was “clearly established” that the

Fourth Amendment protected Wright’s interest against an unreasonable

interference with his property.2


2
 Because the law was not clearly established, we do not address whether Wright’s
Fourth Amendment interest was violated. See Pearson v. Callahan, 555 U.S. 223,
236 (2009).

                                          2
AFFIRMED.




            3